This is an appeal by the employer and insurance carrier from an award of the State Industrial Board whereunder the claimant was awarded compensation for one hundred per cent permanent loss of use of an arm. The claimant testified that he had attempted to use an artificial arm but it was useless because the stump was too short. The medical evidence is to the effect that there is between eighty-five per cent and ninety per cent loss of use of the arm. The lay evidence contradicts the medical evidence, and sustains the award of one hundred per cent loss of use of the arm. Award affirmed, with costs to the State Industrial Board. Crapser, Bliss, Hefiernan and Foster, JJ., concur; Hill, P. J., I concur. The only medical testimony given at the hearings shows between eighty-five per cent and ninety per cent loss of use of the arm. State*773ments contained in depositions and affidavits made by physicians presented at the hearings show a one hundred per cent loss but may not be considered in view of the oral testimony given at the hearings by the medical witnesses. The testimony of claimant sustains an inference that he suffered one hundred per cent loss of use of the arm.